Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
 
Response to Amendment
2.	Claim 1 has been amended and claims 16 and 19 canceled as requested in the amendment filed on July 22, 2022. Following the amendment, claims 1-15 and 20 are pending in the instant application.
3.	Claims 1-15 and 20 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on July 27, 2022 have been fully considered but found to be not persuasive for reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claims 1 and 20 are vague and indefinite in so far as they employ the terms “symptoms of dementia resulting from Lewy Body disease”, claim 1 and “the symptoms of frontotemporal lobar degeneration”, claim 20, as limitations. These terms are not known in pertinent art of record as being associated with a particular set of symptoms. Moreover, because the instant specification does not identify that property or combination of properties which is unique to and, therefore, definitive of the symptoms as recited in the claims, an artisan cannot determine if a symptom which meets all of the other limitations of a claim would then be included or excluded from the claimed subject matter by the presence of this limitation. 
8.	Claims 2-15 are indefinite for being dependent from indefinite claim.	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-15 and 20 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of protecting neuronal death resulting from an injury or disease, does not reasonably provide enablement for treating the symptoms of dementia resulting from Lewy body disease, or Lewy Body disease and frontotemporal lobar degeneration, see reasons of record in section 5 of Paper mailed on February 03, 2022.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Applicant’s traversal of the rejection is limited to a statement at p. 6 of the Response, “Claim 1 has been amended and claims 16 and 19 have been canceled to address the USPTO’s concerns and focus the claims upon methods of treatment rather than methods of prevention of Lewy Body disease and frontotemporal lobar degeneration. Applicant also respectfully notes that the specification provides sufficient support for the claimed invention”. While this has been fully considered, the argument is not persuasive for reasons that follow.
As an initial matter, Applicant’s attention is directed to MPEP 714.02, [Applicant’s Reply] Must Be Fully Responsive, which states the following:
“37 CFR 1.111. Reply by applicant or patent owner to a non-final Office action.
	(b)    In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner ’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. […] The applicant ’s or patent owner ’s reply must appear throughout to be a  bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section”.
In the instant case, a statement that the specification is fully enabled appears a general allegation.
Next, the instant claims encompass a method of treating symptoms of dementia resulting from Lewy Body disease, Lewy Body disease or frontotemporal lobar degeneration by administration of cPG compound or its analogues. However, the instant specification is devoid of any evidence that Applicant was in possession of even a single operable embodiment of the claimed method.
As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321, 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing names of the disorders. To demonstrate the reduction to practice of a method of treating a specific pathological condition requires either a working embodiment, a demonstration of operability in the clinical method when applied to an art accepted animal model of the condition to be treated wherein that animal model has been shown to be reliably predictive of efficacy in the treating of the condition, or a demonstration that the parameter employed therein reasonably correlates with the improvement of the condition being treated. In the instant case, Applicant has provided none of these. Consequently, Applicant has failed to demonstrate possession of the claimed method as of the earliest effective filing date of the instant application.
In the instant case, the instant specification fails to define what stands for symptoms of dementia resulting from Lewy Body disease, and to describe, with particularity, any meaningful protocol outlining the claimed treatment of Lewy Body disease or frontotemporal lobar degeneration. As fully explained earlier, recitation of Lewy Body disease and frontotemporal lobar degeneration within a list of pathologies does not represent enabling disclosure. 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.  		
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,232,798 (the ‘798 patent), for reasons of record in section 5 of Paper mailed on October 28, 2021 and in section 6 of Paper mailed on February 03, 2022.
Applicant argues at p. 6 of the Response that amendment to the claims obviates the rejection. Applicant’s argument has been fully considered but is not persuasive for reasons that follow.
Claims 1-15 and 20 encompass methods of treatment of symptoms of dementia resulting from Lewy Body disease, symptoms of Lewy body disease and symptoms of frontotemporal lobar degeneration by administration of cPG compound. The claims and the instant specification do not specify what particular symptoms are part of Applicant’s invention. The ‘798 patent fully teaches administration of cyclic PG to treat chronic neurodegenerative disorders, see title, abstract and the whole text of the patent for routes of administration and doses. Furthermore, the ‘798 patent teaches administration of cPG compound as an agent for neuroprotection and neurogenesis, see title, abstract and claims. Because the pathologies recited within instant claims have common etiology of being neurodegenerative disorders, thus characterized by neuronal death, and because present claims do not define what symptoms of neurodegeneration are to be treated by administration of the same compound as in ‘798 patent, by broadest reasonable interpretation claims 1-15 and 20 encompass embodiment that meets limitations of cited prior art, specifically – administration of cPG compound to treat and prevent neuronal death as a symptom of Lewy Body disease and frontotemporal lobar degeneration.  
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1-15 and 20 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 7,232,798 for reasons of record in section 7 of Paper mailed on October 28, 2021 and section 7 of Paper mailed on February 03, 2022. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompasses method of treatment of symptoms of Lewy Body disease and frontotemporal lobar degeneration, which are characterized by neuronal death, by administration of cPG, wherein the patented claims are directed to administration of cPG to protect neurons during the pathology characterized by neuronal death.
Applicant argues at p. 7 of the Response that, “[T]he claims have been amended to refer to treatment of Lewy Body disease and frontotemporal lobal degeneration rather than prevention of those disorders. Applicant also notes that the claims refer to specific disorders that have unique pathologies”. Applicant’s arguments have been fully considered but are not persuasive for the following reasons. As fully explained earlier, present claims encompass methods of treatment of symptoms of neurodegenerative disorders without any meaningful reference to any particular symptoms. Thus, by broadest reasonable interpretation and consistent with the specification as filed, the claims encompass treatment of a common symptom of any neurodegenerative disorder, which is neuronal death, thus making the pending claims and the patented claims not patentably distinct.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

12.	Claims 1-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of U.S. Patent No. 11,090,303. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompasses method of treatment of symptoms of dementia resulting from Lewy Body disease, treating symptoms of Lewy Body disease and symptoms of frontotemporal lobar degeneration without specifically pointing out any symptoms. Thus, by broadest reasonable interpretation the symptoms of dementia, Lewy Body disease and frontotemporal lobar degeneration are common with the symptoms of mild cognitive impairment, absent evidence of the contrary. Therefore, patented claims 16-30 are not distinct from the present claims. 

Conclusion
13.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
August 4, 2022